DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,8-10,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2015/0170978).
In reference to claims 1 and 11, Chen et al. teaches a method of conditioning a polishing pad comprising receiving information on a roughness of the polishing pad, 120, from a first sensor, 160 (either the light emitter or the optical receiver, pp 0030), conditioning the polishing pad using a conditioner, 135, a controller, 145, configured to 
In reference to claim 3, further comprising receiving information on the roughness of the polishing pad from a second sensor, wherein the second sensor, (either the light emitter or the optical receiver),is configured detect the roughness at a location different from the first sensor; and determining a roughness profile of the polishing pad based on the information received from the first sensor and the second sensor, (pp 0030).
 In reference to claim 4, further comprising adjusting a location of the conditioner relative to the polishing pad based on the determined roughness profile, (pp 0038-0040).
In reference to claim 5, wherein adjusting the location of the conditioner comprises moving the conditioner in a direction parallel to a top surface of the polishing pad, (pp 0038).
In reference to claim 8, wherein conditioning the polishing pad comprises conditioning the polishing pad during a chemical mechanical polishing (CMP) process, (pp 0046-0047).
In reference to claims 9, wherein conditioning the polishing pad comprises conditioning the polishing pad after a CMP process, (pp 0046-0047).

In reference to claim 19, a chemical mechanical polishing (CMP) system comprising: a polishing head, 128, configured to hold a wafer, 150, during a CMP process; a polishing pad, 120, configured to polish the wafer; a plurality of sensors, 160, configured to detect a roughness of the polishing pad, (pp 0030), a conditioner, 135, configured to adjust the roughness of the polishing pad; and a controller, 145, configured to control the conditioner based on information received from the plurality of sensors, (pp 0034), wherein the controller is configured to control a location of the conditioner relative to the polishing pad, (pp 0038-0040).
In reference to claim 20, wherein a first sensor of the plurality of sensors is configured to emit light toward the polishing pad, and a second sensor of the plurality of sensors is configured to receive the emitted light reflected from the polishing pad, (pp 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,6,7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Paik (2003/0027424).
Chen et al. teaches all the limitatioins of the claims except for tracking a number of iterations of the conditioning and outputting a signal for replacing the polishing pad in response to the number of iterations reaching an iteration limit, adjusting a pressure exerted on the polishing pad by the conditioner based on information received from a sensor, wherein adjusting the pressure comprises moving the conditioner in a direction perpendicular to a top surface of the polishing pad, wherein the controller is configured to control a number of iterations of a conditioning process performed by the conditioner on the polishing pad, wherein the second sensor positioned over a different portion of the polishing pad than the first sensor.
Paik teaches adjusting a pressure exerted on the polishing pad by the conditioner based on information received from a sensor, wherein adjusting the pressure comprises moving the conditioner in a direction perpendicular to a top surface of the polishing pad, (pp0075).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the invention of Chen et al. with the capability to adjust the pressure exerted on the polishing pad by the conditioner based on information 
It would have been further obvious to provide the tool with the capability to track a number of iterations of the conditioning and outputting a signal for replacing the polishing pad in response to the number of iterations reaching an iteration limit, since Chen et al teaches determining when the pad needs to be replaced, (pp 0048), but is silent on the means of detecting this function.  Chen further teaches that, “As those skilled in the art will readily appreciate from the disclosure of the present disclosure, processes, machines, manufacture, compositions of matter, means, methods or steps perform substantially the same function or achieve substantially the same result as the corresponding emodiments described herein may be utilized according to the present disclosure”, (pp 0083).  Given this, one could program the controller to track the number of iterations of conditioning and use that as Chen’s method of determine when to replace the polishing pad. 
	It would have been further obvious to provide the tool of Chen with the second sensor positioned over a different portion of the polishing pad than the first sensor, since Chen teaches utilizing two sensors, (pp 0030), but does not show them in the drawings, and since they are two distinct elements, it would be obvious to place them in different locations, based on desired design parameters. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujishima et al. (2005/0090185), McClatchie et al. (7,040,954) and Gitis et al. (5,702,646) were cited to show other examples of polishing pad conditioners.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        March 26, 2022





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723